Exhibit 10.1

 

Summary of New Jersey Resources Corporation Non-Employee Director Compensation

 

Annual Cash Retainer Fee (All independent directors except Lead Director): 
$68,000         Lead Director Additional Annual Cash Retainer  $17,500        
Annual Equity Retainer (in common stock equivalent)†  $80,000         Annual
Retainer - Committee Member:             Audit  $12,000         Leadership
Development and Compensation Committee  $6,000         Nominating/Corporate
Governance Committee  $6,000         Additional Annual Retainer for Committee
Chairs:             Audit  $15,000         Executive  $15,000         Leadership
Development and Compensation  $15,000         Nominating/Corporate Governance 
$15,000         Subsidiary Board Retainers:*             Annual Retainer-
Subsidiary Board Member**  $9,000         Additional Annual Retainer- Subsidiary
Board Lead Director***  $15,000 

 

In the event of extraordinary circumstances resulting in an excessive number of
Board or Committee meetings beyond the typical number of meetings of a Board or
Committee in a given year, the Board retains discretion to pay an additional per
meeting fee of $1,500 to each attending non-employee director that is a member
of such Board or Committee.

 

† The number of shares to be based upon the closing price of a share of the
Company’s common stock on the date of the grant.

 

* Subsidiary Boards include the Boards of Directors for New Jersey Natural Gas,
NJR Energy Services, NJR Clean Energy Ventures, NJR Clean Energy Ventures II and
NJR Energy Investments.

 

**Subsidiary Board Member Annual Retainers and any additional meeting fees are
based upon each member only being compensated for one meeting when joint Boards
of Directors meetings occur.

 

***Lead Directors of more than one subsidiary Board will only be paid a single
annual retainer fee of $15,000 for service as Lead Director on those Boards.

 